DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and reply submitted 11/16/2021 are acknowledged. Claims 30-36, 41, 43-44, 46-56 are pending. Claims 30, 31, 36, 41, 43-44, 46-50 are amended, claims 51-56 are new. With regard to the Office action mailed 7/16/2021:
Claim 49 is still construed as invoking 35 USC 112(f). 
The rejection of claim 43 under 35 USC 112(b) is withdrawn in view of the amendment.
The rejection of claims 30-36 and 50 under 35 USC 101 is maintained and reiterated below. The rejection has also been applied to new claims 51-54. A separate rejection under 35 USC 101 has been applied to claims 41, 43, 44, 46, 47, 48, 49, 55 or 56.
The rejection of claims 30-33 and 36 under 35 USC 103 over Choudhury (US 2019/0055605) in view of Winger (US 2013/0245135), Katakowski (US 2015/0157666) and Tritten (2014) is withdrawn in view of the amendment. The rejection was based on the fact that Choudhury determining a level of miR-146b (SEQ ID NO: 18) and miR-191 (SEQ ID NO: 15) in comparison to a control sample would inherently determine “whether” those markers were decreased. In response, claim 30 has been amended to require determining that one or more of the biomarkers in the group containing SEQ ID NO: 15 and SEQ ID NO: 18 is decreased (the claim has also been amended to make this an alternative, the other alternative being to determine that one or more biomarkers in another group is increased). This clearly distinguishes over Choudhury as that reference indicated SEQ ID NO: 15 and SEQ ID NO: 18 were increased. Note that the secondary reference Winger disclosed detecting has-miR-221-5p (SEQ ID NO: 19; a biomarker in instant claim 30 “increased” group); but Winger did not clearly indicate whether SEQ ID NO: 19 was increased in preeclampsia. Rather, Winger appears to look at the change in a biomarker between two consecutive samples in subjects associated with preeclampsia, compared to the change in that biomarker between two consecutive samples in control subjects (i.e. healthy pregnancies); see paragraph 0096: “Fig. 6 shows differences between preeclampsia and healthy microRNA level changes, such that “differences in change” were measured.”). Figure 6 of Winger appears to indicate that for SEQ ID NO: 19 (miR-221-5p), the change seen for that biomarker in a preeclampsia situation was less than seen for that biomarker in a control situation (i.e. the value in Figure 6 for that biomarker is negative). This is not indicative of whether the level of expression in preeclampsia is increased or decreased relative to non-preeclampsia. In addition, as Applicant points out, Winger did not use serum or plasma samples, but cellular samples from blood, and in essence dissuades from the use of serum or plasma (Winger para 0059). Katakowski (US 2015/0157666) and Tritten (2014) do not even mention pregnancy or preeclampsia. These were apparently cited to connect the sequences of SEQ ID NO: 15 and 18 to miR-146b and miR-191 (i.e. as evidentiary references).
The rejection of claims 37-40 and 44-50 under 35 USC 103 over Choudhury in view of Wu (2012), Gunel (2017), Winger and Tritten are withdrawn. Claims 37-40 and 45 were cancelled, rendering the rejection moot. Claims 44 and 46-49 were amended to depend from claim 41, which itself was amended to be in independent form and amended from a kit to a system comprising software that “outputs an indication whether the pregnant woman is at risk of developing preeclampsia, by detecting at least one of: increased expression levels of one or more ncRNA corresponding to SEQ ID NOs: 1-2, 5, 7-10, 13, 16-17, 19-23 and 25 compared to non-preeclampsia reference values; and decreased expression levels of one or more ncRNA corresponding to SEQ ID NOs: 3-4, 6, 11-12, 14-15, 18 and 24 compared to non-preeclampsia reference values”. Claim 50 has also been amended to require detecting increased or decreased expression of the SEQ ID NOs as recited in claim 41 (and claim 30). None of the cited references disclose or suggest this feature.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-36 and 50-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a natural correlation that exists between the expression levels of certain non-coding RNAs (ncRNAs) and the risk of preeclampsia. This judicial exception is not integrated into a practical application because the additional elements recited in the claims (obtaining a serum or plasma sample, measuring expression levels (claim 30); extracting RNA, reverse transcribing RNA into cDNA, measuring amounts of cDNA using quantitative PCR (claim 31); measuring levels of ncRNAs by hybridizing labeled oligonucleotides immobilized on a surface (claims 32, 33); measuring levels of ncRNAs (claim 50)) are simply data gathering steps required to use the correlation and do not add a meaningful limitation to the method as they are insignificant extrasolution activity. While claim 50 recites a generic “treatment” step, as discussed in MPEP 2106.04(d)(2), “The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).” The phrase “administering…a therapy to treat or manage preeclampsia” is not a “particular” treatment. Indeed, claim 51 further recites the “treatment” can include “follow-up testing comprising one or more of blood tests, urine tests, and blood pressure measurements”, which are not actually “treatments”.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements discussed above do not add an “inventive concept”, as they are well-understood, routine and conventional employed in the field of medical diagnostics pertaining to preeclampsia.
For example, Choudhury (US 2019/0055605, cited in the Office action mailed 07/16/2021) disclosed obtaining a serum or plasma sample from a pregnant female in the first trimester and measuring the levels of certain miRNAs (para 0005-0006). Choudhury disclosed measuring levels of miRNAs by quantitative reverse transcription PCR (para 0041). Choudhury disclosed comparing levels of miRNAs in a sample from a test subject to a control subject to predict development of preeclampsia (PE; para 0007).
Hromadnikova (2017, cited in the Office action mailed 07/16/2021) disclosed extracting RNA from plasma, reverse transcribing miRNA into cDNA and quantifying the cDNA by real-time PCR (page 4). Hromadnikova disclosed performing preeclampsia testing including measuring blood pressure, testing urine (to measure proteinuria) and blood tests (which is how thrombocytopenia would be detected); page 3, third full paragraph.

Claims 41, 43, 44, 46-49 and 55-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 41, as amended, is directed to a “system” comprising (i) detectably-labeled probes, and (ii) a computer software. As discussed in MPEP 2106.03, products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, is an example of a claim that is not directed to any of the statutory categories of invention. MPEP 2106.03 also states that a claim which, as a whole, does not fall within any statutory category of invention warrants a rejection for failure to claim statutory subject matter. In the instant case, while labeled probes fall within the statutory category of a “composition”, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment, and thus does not fall within a statutory category of invention.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. The only rejection maintained is the 35 USC 101 rejection. To this end, Applicant argues that claim 30, as amended, recites “measuring” and is thus “more than just an abstract idea”. The examiner agrees. However, while the amendment to claim 30 takes the claim out of the realm of a purely “mental” process, it still is directed to a judicial exception in that it recites a natural phenomenon, specifically the natural correlation between the expression levels of certain non-coding RNAs (ncRNAs) and preeclampsia (as does independent claim 50). Applicant also argues that “the set of non-coding RNAs currently claimed, and their expression pattern was not disclosed previously and it provides superior performance compared to other non-coding RNA markers”. As an initial matter, “superior performance” is a factor to consider in the context of 35 USC 103 (see MPEP 716.02). It is not relevant to the issue of patent eligibility under 35 USC 101. In addition, the particular non-coding RNAs and their expression pattern are part of the judicial exception itself, and thus cannot represent the “inventive concept” required to confer patent eligibility; see MPEP 2106.05: “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."”
Regarding claim 50, Applicant argues that claim 50 recites the additional element of “administering to the pregnant woman…a therapy to treat or manage preeclampsia”. As discussed in the rejection with regard to claim 50, this treatment step is not considered a “particular” treatment (MPEP 2106.04(d)(2)), and in fact claim 51 clearly indicates that the term “therapy” encompasses things such as follow-up tests, which are not “therapy” at all.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637